Citation Nr: 0422010	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  02-16 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.  He died in July 1994.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal of a December 2001 decision of the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO).

For good cause shown, namely the appellant's advanced age, a 
motion to advance this case on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate her claim, explained to her who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The veteran died in July 1994.

3.  The veteran's death certificate identifies his immediate 
cause of death as septicemia, due to or as a consequence of 
gaseous distention of the colon, due to or as a consequence 
of chronic and recurrent adynamic ileus, due to or as a 
consequence of chronic constipation; other significant 
conditions listed as contributing to death, but not resulting 
in the underlying cause of death, are: chronic senile 
dementia; debilitation; history of peptic ulcer disease; 
diet-controlled diabetes mellitus; and, advanced age.

4.  At the time of the veteran's death, he was in receipt of 
a 10 percent disability rating for service-connected 
limitation of motion of the left wrist, and of a 
noncompensable (zero percent) rating for a service-connected 
left leg scar residual to a laceration.

5.  No competent evidence of record indicates that the 
veteran's service-connected left wrist limitation of motion 
or left leg scar, or any disability of service origin, either 
caused or contributed to his death.

6.  The veteran's service medical records do not reflect any 
complaints, symptomatology, diagnosis, or treatment for: 
septicemia; gaseous distention of the colon; adynamic ileus; 
constipation; dementia; debilitation; peptic ulcer disease; 
diabetes mellitus; or, advanced age; nor are any of these 
conditions documented within one year after his discharge 
from service.

7.  No competent evidence of record relates the veteran's 
fatal septicemia, due to or as a consequence of: gaseous 
distention of the colon; chronic and recurrent adynamic 
ileus; and, chronic constipation, nor his contributing 
chronic senile dementia; debilitation; history of peptic 
ulcer disease; diet-controlled diabetes mellitus; and, 
advanced age, to his period of active service decades 
earlier.


CONCLUSION OF LAW

The veteran's death was not caused by a disability incurred 
in or aggravated by active service, nor did any disability 
incurred in or aggravated by active service substantially or 
materially contribute to his death.  38 U.S.C.A. §§ 1110, 
1310 (West 2002); 38 C.F.R. §§ 3.5, 3.303, 3.307, 3.309, 
3.312 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA also issued regulations to implement the 
VCAA, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and its implementing regulations 
are applicable to the claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf 
of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

For the reasons noted below, the Board finds that VA has 
strictly complied with the notification and assistance 
provisions of the VCAA, such that the Board's decision to 
proceed in adjudicating this claim does not prejudice the 
appellant in the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, No. 01-944 (U.S.Vet. App. June 24, 
2004) (Pelegrini II).  In Pelegrini II, slip op. at 11, the 
Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide and 
that, furthermore, in what can be considered a fourth element 
of the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim," under 38 C.F.R. § 3.159(b).  

After the appellant filed her application in June 2001, the 
RO transmitted a VCAA letter to her later that same month.  
This letter advised the appellant of VA's duties to notify 
and assist her in substantiating her claim, and also advised 
her of the delegation of responsibility between VA and the 
appellant in obtaining information and evidence in support of 
her claim.  The letter told the appellant that although VA 
would assist her in obtaining evidence, it was ultimately her 
responsibility to ensure that the evidence needed to support 
her claim, except for evidence kept by VA or at any other 
federal agency, was transmitted to VA for use in deciding her 
claim.  The RO also advised the appellant that if she 
preferred to have VA obtain private medical records on her 
behalf, then she must sign and return an authorization to do 
so, along with the complete name and mailing address of the 
doctor, clinic, or hospital, and the approximate dates of 
treatment of the veteran.

The June 2001 letter told the appellant that in order to 
establish entitlement to service connection for the cause of 
the veteran's death, there must be proof of the veteran's 
death (usually shown by a death certificate), and evidence, 
preferably medical, to show that the veteran's death was 
related to a disability incurred in or aggravated during 
active service.  The RO requested that the appellant send in 
any medical evidence to verify that the veteran's death was 
due to service-connected disabilities.  The RO further 
advised that a medical opinion from a physician would be 
helpful to her claim.  The RO also told the appellant that in 
support of the pending claim, it was already in receipt of 
the veteran's service medical records, and of the final death 
statement from the VA Medical Center in Lexington, Kentucky.  
The appellant did not send in a response to this letter.

The RO then denied entitlement to service connection for the 
cause of the veteran's death in a December 2001 rating 
decision.  This decision listed and evaluated all evidence 
considered in support of the claim, including the veteran's 
service medical records, death certificate, and the death 
summary from the VA Medical Center in Lexington, Kentucky 
(reflecting treatment from December 1993 to July 1994).  The 
RO told the appellant that there was no evidence of 
septicemia, gaseous distention of the colon, adynamic ileus, 
constipation, dementia, debilitation, peptic ulcer disease, 
diabetes mellitus, or advanced age occurring either during 
the veteran's service or within an applicable presumptive 
period following his discharge.  The RO noted that the 
veteran's left wrist limitation of motion and left leg scar 
were found to be related to service, but indicated that there 
was nothing to show that they were related to the veteran's 
death.  The RO concluded that it had to deny the claim 
because there was no evidence that the veteran's death was in 
any way related to his service.

Then, in a statement of the case issued in September 2002, 
the RO again informed the appellant of the information and 
evidence needed to substantiate her claim.  See 
38 U.S.C.A. §§ 5102, 5103.  The RO informed the appellant of 
the reasons for which her claim was denied, the evidence it 
considered in denying the claim, and the evidence the 
appellant still needed to submit in order to substantiate her 
claim.  The RO also provided the text of applicable VA laws 
and regulations, including: 38 U.S.C.A. § 5103 (notice to 
claimants of required information and evidence); 38 U.S.C.A. 
§ 5103A (duty to assist claimants); 38 U.S.C.A. § 5107 
(claimant responsibility and benefit of the doubt); 38 C.F.R. 
§ 3.102 (reasonable doubt); 38 C.F.R. § 3.159 (VA assistance 
in developing claims); 38 C.F.R. § 3.303 (principles relating 
to service connection); and, 38 C.F.R. § 3.312 (VA 
definitions of causes of death).  38 U.S.C.A. Chapter 51 
(West 2002); 38 C.F.R. Part 3 (2003). 

In a February 2004 supplemental statement of the case issued 
in light of the appellant's request for review of the case by 
a decision review officer, the RO again notified the 
appellant of the evidence gathered and reviewed in support of 
the claim, and the reasons for its continued denial of the 
issue on appeal.  

Finally, in a June 2004 letter, the RO informed the appellant 
that her claim was ready for transfer to the Board for 
evaluation.  This letter advised the appellant of how she 
could then submit evidence to the Board.

The above shows that, throughout the appeal, the appellant 
was notified as to the legal criteria governing her claim, 
the evidence needed to show entitlement to the benefits 
sought, how VA could and would help her obtain relevant 
records and/or obtain a new examination if needed, and that 
she was ultimately responsible for providing evidence in 
support of her claim.  VA also asked the appellant to provide  
any evidence she had in support of her claim.

Furthermore, because VCAA notice in this case was provided to 
the appellant prior to the initial RO determination, the 
timing of the notice also complies with the express 
requirements of the law as found by the Court in Pelegrini 
II.  

Further, VA also made reasonable efforts to identify and 
obtain relevant records in support of the appellant's claims.  
See 38 U.S.C.A.§ 5103A (a), (b) and (c).  The claims file 
contains the veteran's service medical records, VA treatment 
and examination records dated from March 1948 to July 1994, 
private medical reports dated January 1948 to May 1969, the 
veteran's death certificate, and other statements and 
argument provided by the appellant and her representative.  

The Board recognizes that the duty to assist includes 
obtaining a medical opinion "when such is necessary" to 
decide a claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2003) 
(emphasis added).  In this case, however, the need to obtain 
a current medical opinion is not indicated by the record.  In 
that regard the Board emphasizes, as will be further 
discussed below, the absence of in-service reports of 
complaints, clinical findings, or diagnoses pertinent to 
septicemia, gaseous distention of the colon, adynamic ileus, 
constipation, dementia, debilitation, peptic ulcer disease, 
diabetes mellitus, or advanced age, as well as the lack of 
any treatment for the same for many years after service, and 
the fact that the medical evidence of record does not even 
suggest any relationship between the conditions that caused 
or contributed to the veteran's death and his active service.  
Moreover, there is no indication in the record that the 
veteran's service-connected left wrist limitation of motion 
or left leg scar played any role in his death.  Thus, a 
medical opinion is simply not necessary here.  See 38 C.F.R. 
§ 3.159(c)(4).

Finally, the Board notes that during her appeal, the 
appellant at times requested a local hearing at the RO, and a 
hearing before the Board.  In June 2004, however, her 
representative stated that the appellant no longer desired to 
have any hearing, and wanted the matter to proceed by 
transfer to the Board for evaluation.  Accordingly, the Board 
finds that the appellant withdrew these hearing requests.   
See 38 C.F.R. §§ 20.702(e), 20.704 (2003).  

Under the facts of this case, then, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the (appellant) 
regarding what further evidence he should submit to 
substantiate (her) claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether she has been prejudiced thereby).  

The Board thus finds that VA has done everything reasonably 
possible to notify and assist the appellant in this case, and 
that the record is now ready for appellate review.

Applicable Law

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse may be eligible for Dependency and 
Indemnity Compensation (DIC) benefits.  38 U.S.C.A. § 1310.

Determinations as to whether service connection may be 
granted for a disability that caused or contributed to a 
veteran's death are based on the same VA statutory and 
regulatory provisions generally governing determinations of 
service connection.  To that end, a service-connected 
disability is one that was contracted in the line of duty and 
was incurred in or aggravated during active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for certain chronic diseases, when the 
disease at issue is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  In determining whether the service-
connected disability contributed to the veteran's death, it 
must be shown that it: (1) contributed substantially or 
materially; (2) combined to cause death; or (3) aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disability casually shared 
in producing death, but rather that there was a causal 
connection.  
38 C.F.R. §§ 3.312(b), (c).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis of the Claim

At the time of his death, the veteran was service-connected 
at a 10 percent disability rate for left wrist limitation of 
motion, and at a noncompensable rate for a left leg scar (the 
residuals of a left leg laceration).  There is no medical 
evidence of record purporting to relate either of these 
problems to the veteran's death, or to any condition 
medically identified as contributing to his death.  
Accordingly, entitlement to service connection for the cause 
of the veteran's death, as related to either service-
connected left wrist limitation of motion or to a left leg 
scar, must also be denied.  38 C.F.R. §§ 3.303, 3.312. 

The veteran's terminal treatment records, consisting of a VA 
Medical Center summary of treatment from December 1993 to the 
time of the veteran's death in July 1994, as well as the 
veteran's death certificate, reflect that the veteran died as 
the result of septicemia (of two hours' duration), due to or 
as a consequence of gaseous distention of the colon (of five 
hours' duration), due to or as a consequence of chronic and 
recurrent adynamic ileus (of 10 months' duration), due to or 
as a consequence of chronic constipation (of a few years' 
duration).  Additionally, chronic senile dementia, 
debilitation, a history of peptic ulcer disease, diet-
controlled diabetes mellitus, and advanced age were 
identified as significant conditions contributing to the 
veteran's death, but not resulting in his underlying cause of 
death.  Accordingly, all of these conditions must be 
evaluated to determine whether they are related to the 
veteran's service, on either a direct or presumptive service 
connection basis (as chronic diseases).  

The veteran's service medical records do not contain any 
mention of complaints, symptoms, diagnoses, or treatment, 
related to the aforementioned conditions and diseases that 
played a role in the veteran's death.  Moreover, there is no 
record of any of these diseases within one year of the 
veteran's discharge from service, or for many years 
thereafter.  There is also no medical evidence purporting to 
relate any of these conditions to the veteran's period of 
active service.  Therefore, service connection for the cause 
of the veteran's death, under the principles of direct and 
presumptive service connection, is not warranted by the 
evidence of record.  See 38 C.F.R. § 3.303, 3.307, 3.309, 
3.312.  In short, there is no competent evidence of a causal 
nexus between any of the conditions having caused or 
contributed to the veteran's death and his period of service 
many years earlier.

The Board recognizes the appellant's argument that, beginning 
with an eye injury in service, the veteran experienced a 
gradual loss of his vision that led to him become 
incapacitated, fearful, and phobic, eventually leading to his 
death.  The Board first observes that although an eye injury 
was documented in service, there is also evidence of another 
eye injury after service, with continuing eye problems, 
including glaucoma and enucleation of the right eye.  The 
veteran was never service-connected for an eye disability or 
disease during his lifetime, despite his multiple attempts to 
obtain service connection.  Moreover, although chronic senile 
dementia and debilitation are conditions identified on the 
veteran's death certificate as contributing to his death, 
there is no medical evidence of record to suggest that the 
veteran's eye problems caused or contributed to either of 
these conditions.  Further, although the appellant opined 
that the veteran's service-related eye injury eventually led 
to the deterioration of his mental health, her theory 
regarding this linkage is not competent evidence.  By 
"competent medical evidence," it is meant in part that 
which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  
It is well-established that laypersons, such as the 
appellant, are not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and 
unfortunately, her opinion is entitled to no weight here.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Accordingly, the Board finds that under any possible theory 
raised by or in the record, the claim for entitlement to 
service connection for the cause of the veteran's death 
cannot be granted under the law.  The Board has considered 
the benefit of the doubt rule here, but as the preponderance 
of the evidence is against the claim, the evidence is not in 
equipoise, and there is no basis to apply it.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



